1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CARSON BRENT HODGES,                                Case No.: 20cv254-MMA (BLM)
12                                     Petitioner,
                                                         ORDER DISMISSING CASE
13   v.                                                  WITHOUT PREJUDICE
14   SUPERIOR COURT OF THE STATE OF
     CALIFORNIA,
15
                                     Respondent.
16
17         Petitioner, proceeding pro se, has filed a habeas corpus action filed pursuant to 28
18   U.S.C. § 2254.
19                 FAILURE TO SATISFY FILING FEE REQUIREMENT
20         Petitioner has not paid the $5.00 filing fee and has not filed a motion to proceed in
21   forma pauperis. This Court cannot proceed until Petitioner has either paid the $5.00
22   filing fee or qualified to proceed in forma pauperis. See Rule 3(a), 28 U.S.C. foll. § 2254.
23                          IMPROPER VENUE AND ABSTENTION
24         Moreover, this Court is not the proper venue. A petition for writ of habeas corpus
25   may be filed in the United States District Court of either the judicial district in which the
26   petitioner is presently confined or the judicial district in which he was convicted and
27   sentenced. See 28 U.S.C. § 2241(d); Braden v. 30th Judicial Circuit Court, 410 U.S.
28   484, 497 (1973). Petitioner is presently confined at the Adelanto Detention Facility in

                                                     1
                                                                                 20cv254-MMA (BLM)
1    San Bernardino County, which is within the jurisdictional boundaries of the United States
2    District Court for the Central District of California, Eastern Division. See 28 U.S.C.
3    § 84(c)(1). Petitioner appears to be challenging an ongoing criminal proceeding
4    occurring in San Bernardino, which is also within the jurisdictional boundaries of the
5    United States District Court for the Central District of California, Eastern Division. Id.
6    Further, the Court notes the Petition appears to be barred from consideration by the
7    abstention doctrine, which states that federal courts may not interfere with ongoing state
8    criminal proceedings absent extraordinary circumstances. Younger v. Harris, 401 U.S.
9    37 (1971); see also Juidice v. Vail, 430 U.S. 327, 337 (1977) (holding that if Younger
10   abstention applies, a court may not retain jurisdiction but should dismiss the action).
11         For the foregoing reasons, the Court DISMISSES the Petition without prejudice.
12
13   Dated: February 11, 2020
14                                                 _____________________________
15                                                 Hon. Michael M. Anello
16                                                 United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                  20cv254-MMA (BLM)
